Detailed Action
This office action is in response the amendment filed on 11/09/2020.


CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation: “wherein the resource indication information indicates semi-persistent activation or deactivation at one or more transmission time intervals (TTIs) or subframes by the first UE ;
wherein the base station preconfigures the semi-persistent resources for the first UE and activates the semi-persistent resources, 
the semi-persistent resources are preconfigured as being available, 
the base station indicates that the first UE does not use one or more of the semi-persistent resources by using the resource indication information” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding Claims 1, 13, and 17, the claims omitted the following steps are:  the first UE transmits a scheduling request to the base station for an uplink resource; the first UE determines a semi-persistence resources that has been allocated to a second UE as the transmission resource; see figure 2 step 203. Examiner believe the above steps have been omitted based on the limitation that recite “the 

Regarding Claims 2-7, 9-12, 14-16, and 18-20, the claims is are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Claims 1-7 and 9-20 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1, 13, and 17, the claims are rejected under 35 U.S.C. 112(b) because the following limitations:
“wherein the resource indication information indicates semi-persistent activation or deactivation at one or more transmission time intervals (TTIs) or subframes by the first UE” ...
 “the base station indicates that the first UE does not use one or more of the semi-persistent resources by using the resource indication information;”
“wherein the resource indication information is carried by a physical downlink control channel, the physical downlink control channel comprising a first field indicating whether a semi-persistent resource of the first UE at a first predefined time is available“. 

In addition, is ambiguous what defines a semi-persistent resource. The first limitation define the semi-persistent resource as activated or deactivated, the second limitation define the semi-persistent resource as not being use by the UE, and the third limitation define the “semi-persistent resource of the first UE at a first predefined time is available“.
In addition, the first limitation should be amended to avoid confusion on what is being activated/deactivated.  Examiner suggest amending the limitation to recite “wherein the resource indication information indicates of the semi-persistent resources at one or more transmission time intervals (TTIs) or subframes by the first UE”
In addition, the third limitation should be amended to avoid confusion on whether the resource indication is associate with the “semi-persistent resources” of the preamble or “semi-persistent resources” of the limitation. Examiner suggest amending the limitation to recite “whether [[a]] the semi-persistent resource of the first UE at a first predefined time is available“.
For the reason stated above the limitations are ambiguous rendering the claim to be indefinite.

Regarding Claims 2-7, 9-12, 14-16, and 18-20, the claims is are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Allowable Subject Matter
Claims 1-7 and 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 	Vajapeyam (US 2017/0026942) Discloses a system including a base station transmitting a SPS configuration and activation to a user equipment; see figure 5. The UE communicates on the SPS assigned resources with the base station; see figure 5. 
Lee (US 2016/0183241) Discloses a system including a base station transmitting a SPS configuration and activation to a user equipment; see figure 17 steps 1710-1720. The SPS configuration includes SPS interval information, implicitReleaseAfter information, twoIntervalsConfig information, and uplink SPS available period (duration) information; see 0368. The UE transmit uplink data to the base station on the SPS resources; see figure 17 Steps 1730-1750.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.R/Examiner, Art Unit 2472      


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472